Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Mierzwa on 1/30/2020.

The application has been amended as follows: 



 
27. (New)   A therapeutic composition for treating amnesia,  insomnia or hair loss in a human in need thereof consisting essentially of 15-50 parts of Rosa roxburghii, 15-50 parts of Phyllanthus emblica, 15-50 parts of honey, 5-20 parts of walnuts and 5-20 parts of Citrus limon.
 
28. (New) The therapeutic composition of claim 27, which is made by grinding or cutting into slices Rosa roxburghii, Phyllanthus emblica, walnut and Citrus limon and then extracting with alcohol and percolating the resulting mixture, then adding honey to the resulting mixture to produce the composition of claim 27.
 
29. (New) A method of treating amnesia, insomnia or hair loss in a human in need thereof consisting essentially of administering to the human in need thereof 15-50 parts of Rosa roxburghii, 15-50 


The following is an examiner’s statement of reasons for allowance:   the closest prior art is CN 1491585A which discloses a beverage prepared from Roxburgh rose root, stem, and leaf extract, Roxburgh rose extract, honey, glucose, and flavouring, having multiple health effects such as protecting the stomach and intestines, strengthening physique, and anti-ageing but does not teach teach the specifically claimed composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655